DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 31-32 newly cancelled
Claims 33-34 newly added.
Claims 17-30 newly amended.
Claims 17-30, 33-34 pending.

Response to Arguments
	Applicant’s remarks filed 07/22/2022 have been fully considered.
	Amendments to claims 18-31 overcome objections to those claims.
	Applicant’s argues that rejections under 35 USC 112(b) are improper because “’intended use,’ etc. interpretation of the Examiner” is incorrect. These arguments are moot because Examiner does not rely on intended use interpretation for any rejections under 35 USC 112(b). See updated rejections under 35 USC 112(b).
Applicant’s amendments to claims 17-30 do not overcome rejections under 35 USC 112(b). The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. See updated rejections under 35 USC 112(b).
	Applicant’s arguments regarding rejection of claim 17 under 35 USC 102 that Kang does not teach “pressure or electromagnetic waves” are not persuasive. (Kang [0063] – “The pattern scanning part 520 is installed in the vehicle 50 and may scan each of the multiple pattern parts 510 using laser beams.”).  Laser radiation is a form of electromagnetic radiation, therefore laser beams correspond to electromagnetic waves.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Hyodo does not use a radar”) are not recited in claim 17.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments regarding rejections of claim 22 under 35 USC 103 are not persuasive. Applicant's argument that the examiner's statement of the recognized problem or need in the art is based upon improper hindsight reasoning is not persuasive. The rationale does not include knowledge gleaned only from the applicant's disclosure, e.g. (Figs. 1-2; Kang [0043] – The respective first and second patterns 113 and 115 may be shaped of substantially rectangular plates and may be arranged in a line within a given area by the base 111). Thus, Kang teaches a need to fit pattern parts 110 on a railroad tie and the rationale includes information besides knowledge gleaned from applicant’s disclosure.  Therefore, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant’s argument that the Office Action fails to set forth the finite number of identified, predictable solutions to the recognized need or problem is not persuasive.  The finite set of identified, predictable solutions is the set of height separations that do not result in the studs obstructing the vehicle on the railroad track (e.g. for 4 logical levels and distance of 20 cm between track and vehicle, the height separation between each stud should be less than 5cm). A discrete number of height separations could practically be selected from this set.
Applicant’s arguments regarding rejections of claim 27 under 35 USC 103 are not persuasive. Applicant's argument that the examiner's statement of the recognized problem or need in the art is based upon improper hindsight reasoning is not persuasive. The rationale does not include knowledge gleaned only from the applicant's disclosure, e.g. (Figs. 1-2; Kang [0043] – The respective first and second patterns 113 and 115 may be shaped of substantially rectangular plates and may be arranged in a line within a given area by the base 111. For example, the first and second patterns 113 and 115 may be arranged in a line on the base 111 to be spaced apart from each other.). Thus, Kang teaches a need to fit pattern parts 110 on a railroad tie and the rationale includes information besides knowledge gleaned from applicant’s disclosure.  Therefore, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant’s argument that the Office Action fails to set forth the finite number of identified, predictable solutions to the recognized need or problem is not persuasive.  The finite set of identified, predictable solutions is the set of separations between boundaries that allow all of first and second patterns 113 and 115 to fit in a line on the railroad tie. A discrete number of height separations could practically be selected from this set.
Applicant’s arguments regarding rejections of claim 28 under 35 USC 103 are not persuasive. Applicant's argument that the examiner's statement of the recognized problem or need in the art is based upon improper hindsight reasoning is not persuasive. The rationale does not include knowledge gleaned only from the applicant's disclosure, e.g. (Figs. 1-2; Kang [0043] – The respective first and second patterns 113 and 115 may be shaped of substantially rectangular plates and may be arranged in a line within a given area by the base 111. For example, the first and second patterns 113 and 115 may be arranged in a line on the base 111 to be spaced apart from each other.). Thus, Kang teaches a need to fit pattern parts 110 on a railroad tie and the rationale includes information besides knowledge gleaned from applicant’s disclosure.  Therefore, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant’s argument that the Office Action fails to set forth the finite number of identified, predictable solutions to the recognized need or problem is not persuasive.  The finite set of identified, predictable solutions is the set of separations between boundaries that allow all of first and second patterns 113 and 115 to fit in a line on the railroad tie. A discrete number of height separations could practically be selected from this set.
Applicant’s arguments regarding rejections of claim 29 under 35 USC 103 are not persuasive. Applicant's argument that the examiner's statement of the recognized problem or need in the art is based upon improper hindsight reasoning is not persuasive. The rationale does not include knowledge gleaned only from the applicant's disclosure, e.g. (Figs. 1-2; Kang [0043] – The respective first and second patterns 113 and 115 may be shaped of substantially rectangular plates and may be arranged in a line within a given area by the base 111. For example, the first and second patterns 113 and 115 may be arranged in a line on the base 111 to be spaced apart from each other.). Thus, Kang teaches a need to fit pattern parts 110 on a railroad tie and the rationale includes information besides knowledge gleaned from applicant’s disclosure.  Therefore, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant’s argument that the Office Action fails to set forth the finite number of identified, predictable solutions to the recognized need or problem is not persuasive.  The finite set of identified, predictable solutions is the set of separations between boundaries that allow all of first and second patterns 113 and 115 to fit in a line on the railroad tie. A discrete number of height separations could practically be selected from this set.
Applicant’s arguments regarding rejections of claim 32 under 35 USC 103 are moot because claim 32 is cancelled (Amended Claims 07/22/2022).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-30, 33-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 17, the claim recites an “adequate sensor, to read, decode and transform the encoded information means occupy in the infrastructure immediately into information on the exact position of a vehicle.” The disclosure fails to sufficiently identify how the reading, decoding, or transforming will occur.  Claim 34 recites a similar limitation and also does not comply with the written description requirement. Claims 18-30, 33 rejected as dependent.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-30, 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Regarding claim 17, 
	The term “mobile” is unclear. It is further unclear how encoded information means can “allow for a mobile travelling along the same trajectory” (second limitation). The phrase “the encoded information means occupy in the infrastructure” (third limitation) is further unclear. 
The phrase “presenting all of different objects dielectric change boundaries and/or dielectric/metal boundaries at different heights and/or distances regarding the origin of an onboard sensor on the mobile” (fourth limitation) is further unclear.
The term “adequate” in claim 17 (third limitation) is a relative term which renders the claim indefinite. The term adequate is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	It is further unclear whether “sensors,” “an adequate sensor,” and “at least one sensor” are the same sensor(s).
	Claims 18-30, 33 rejected as dependent.

Regarding claim 18,
	The phrase “wherein a railway infrastructure the encoded information means are made up by railway sleepers themselves” is unclear. It is unclear whether “locomotive(s) or wagons or coaches” correspond to the mobile of claim 17. The terms “ballast” and “track” lack antecedent basis.
Claims 19-20, 23-24 rejected as dependent.

Regarding claim 19,
The phrases “a thickness of the material permeable at each stud,” “encodes a logical level of a bit represent or correspond to the information,” “respectively zeros and ones,” “which allows encoding when 2 consecutive bits of the same level, this second repeated bit,” and “obtain 16 different sleepers,” “each model of sleeps” are unclear.
Claims 20 rejected as dependent.

Regarding claim 20,
The claim language is unclear at least because of the phrase “a railway structure the different objects or the sleepers included encoded means.”

Regarding claim 22,
	The phrase “the at least one sensor on board the mobile interrogates the infrastructure on which the at least one sensor travels with a spot 8mm in diameter” is unclear. “The stud,” “each stud,” and “these studs” lack antecedent basis.

Regarding claim 23,
	The phrase “the sleeper in which the information is encoded by slits” is unclear.
Claims 24 rejected as dependent.

Regarding claim 24,
	The term “the described stud” lacks antecedent basis.

Regarding claim 25,
	The phrase “arranged at a certain height in such a way there is direct view between the at least one sensor and the block even under adverse weather conditions” is unclear.

Regarding claim 26,
	The phrase “a sequence of specks/lines of a resistant material” are unclear.
Claims 27-28 rejected as dependent.

Regarding claim 27,
	The phrases “the specks /lines have different thicknesses,” “2mm separations between boundaries” “stuck longitudinally on a surface,” “upper coating,” “another permeable material,” and “representing a reference point for the sensor” are unclear.
Claims 28 rejected as dependent.

Regarding claim 28,
	The phrase “encode a lateral drift of the at least one sensor” is unclear. 

Regarding claim 29,
	It is unclear whether there are one or a plurality of plastic strips. The claim first recites “plastic strip” but then recites “each plastic strip.” The phrase “each plastic strip are centimeter encoded” is unclear.

Regarding claim 30,
The phrase “with different transmission properties” is unclear.

Regarding claim 33,
The phrase “for use of the electromagnetic waves” is unclear.

Regarding claim 34, 
	The term “mobile” is unclear. It is further unclear how encoded information means can “allow for a mobile travelling along the same trajectory” (second limitation). The phrase “the encoded information means occupy in the infrastructure” (third limitation) is further unclear. 
The phrase “presenting all of different objects dielectric change boundaries and/or dielectric/metal boundaries at different heights and/or distances regarding the origin of an onboard sensor on the mobile” (fourth limitation) is further unclear.
The term “adequate” in claim 34 (third limitation) is a relative term which renders the claim indefinite. The term adequate is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	It is further unclear whether “sensors,” “an adequate sensor,” and “at least one sensor” are the same sensor(s).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18, 21, 23-26, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2014/0368837 Al).

Regarding claim 17,
	Kang teaches:
A system comprising:
an encoded information means located along a trajectory on an infrastructure to be decoded by sensors located on mobiles, wherein ([0005] – “pattern parts arranged on a traveling path of a vehicle”)
said encoded information means encode the position the encoded information means occupy in the infrastructure and allow for a mobile travelling along the trajectory, ([0005] – “detecting absolute positions of the multiple pattern parts using the processed binary data and information on a distance between the multiple pattern parts”)
an adequate sensor, to read, ([0005] – “pattern scanning part installed in the vehicle”) decode and transform ([0005] – “data processing part”) the encoded information means occupy in the infrastructure immediately into information on the exact position of a vehicle in the infrastructure, ([0005] – “position detecting part”)
means of encoded information located along the trajectory of the mobile consisting or presenting all of different objects dielectric change boundaries ([0044] – “first pattern 113 and the second pattern 115 may have different light reflectivity values”) and/or dielectric/metal boundaries at different heights ([0062] – “one or more of first and second patterns 513 and 515 having different heights may be provided and arranged.”) and/ or distances regarding the origin of an onboard sensor on the mobile; and (([0062] – “one or more of first and second patterns 513 and 515 having different heights may be provided and arranged.” Since patterns are of different heights, they will be of different distances from the onboard sensor. Further, as best understood, the three elements of this limitation are listed in the alternative and only one is required by the claim)
at least one sensor on board the mobile which interrogates said dielectric change boundaries or dielectric/metal boundaries ([0044] – first pattern 113 and the second pattern 115 may have different light reflectivity values) by means of pressure or electromagnetic waves ([0063] – “The pattern scanning part 520 is installed in the vehicle 50 and may scan each of the multiple pattern parts 510 using laser beams.” Laser beams correspond to electromagnetic waves.) and measures the time the pressure or electromagnetic waves take to return to the at least one sensor, ([0068] – “the respective patterns may be recognized using the light reflection time”) and determines the distance at which the reflections occur ([0005] – “information on a distance between the multiple pattern parts”) and extracts the encoded information in said different objects that incorporate the encoded information. ([0065] – “The position detecting part 540 may detect absolute positions of the multiple pattern parts 510”)

Regarding claim 18,
	Kang teaches the invention as claimed and discussed above.
	Kang further teaches:
The system according to claim 17, wherein
a railway infrastructure the encoded information means are made up by railway sleepers themselves (Fig. 4; [0058] – the pattern part 110 is positioned at a side part of a railroad tie) corresponding to information with singular characteristics, wherein
singular characteristics the existence of a uniform surface with regard to the ballast, or the existence of a different height regarding the track set on a concrete slab and the sleepers are found at a specific distance from a known point on locomotive(s) or wagons or coaches. ([0070] – the pattern part 510 is positioned at a side part of a railroad tie, specifically on an inclination member 517 having an inclined surface inclined a predetermined angle with respect to a ground surface)

Regarding claim 21,
Kang teaches the invention as claimed and discussed above.
	Kang further teaches:
The system according to claim 17, wherein
the encoded information is implanted redundantly in two different places for two sensors; and (Fig. 1; [0005] – absolute position detecting system including multiple pattern parts arranged on a traveling path of a vehicle at a predetermined distance; redundant position data is implanted at each pattern part 110.  If two sensors were configured to each have a different pattern part 110 in its FOV, the sensors could read the information means simultaneously.)
said redundantly implanted encoded information is read simultaneously (Fig. 1; [0005] – absolute position detecting system including multiple pattern parts arranged on a traveling path of a vehicle at a predetermined distance; redundant position data is implanted at each pattern part 110.  If two sensors were configured to each have a different pattern part 110 in its FOV, the sensors could read the information means simultaneously.)

Regarding claim 23,
Kang teaches the invention as claimed and discussed above.
Kang teaches:
The system according to claim 18, wherein 
the sleeper in which the information is encoded by slits (Fig. 2, element 110; [0043] – first and second patterns 513 and 515 of the pattern part 510 have different heights, unlike the pattern part 110 in the first embodiment)

Regarding claim 24,
Kang teaches the invention as claimed and discussed above.
	Kang teaches:
The system according to claim 23, wherein
The information means used consists in using the described a stud or said slit techniques on tracks set on a concrete slab. ([0042] – pattern parts 110 may be arranged at each railroad tie based on wood, concrete)

Regarding claim 25,
Kang teaches the invention as claimed and discussed above.
	Kang teaches:
The system according to claim 17, wherein
the objects that incorporate encoded information are located on sides or an upper part of the trajectory, and an encoded part faces the at least one sensor and arranged at a certain height in such a way there is direct view between the at least one sensor and the block even under adverse weather conditions. ([0087] – it is possible to further suppress effects of external circumstances, including a rainfall or a snowfall, in recognizing the pattern, by installing the pattern on an inclined surface or ground surface.)

Regarding claim 26, 
Kang teaches the invention as claimed and discussed above.
	Kang teaches:
The system according to claim 17, wherein
the objects which incorporate the encoded information are made up by a sequence of specks/lines of a resistant material. ([0081] – first and second patterns 913 and 915 may be configured to demonstrate different brightness values by coating black and white paints thereon.)

Regarding claim 34,
	Kang teaches:
A system comprising:
an encoded information means located along a trajectory on an infrastructure to be decoded by sensors located on mobiles, wherein ([0005] – “pattern parts arranged on a traveling path of a vehicle”)
said encoded information means encode the position the encoded information means occupy in the infrastructure and allow for a mobile travelling along the trajectory, ([0005] – “detecting absolute positions of the multiple pattern parts using the processed binary data and information on a distance between the multiple pattern parts”)
an adequate sensor, to read, ([0005] – “pattern scanning part installed in the vehicle”) decode and transform ([0005] – “data processing part”) the encoded information means immediately into information on the exact position of a vehicle in the infrastructure, ([0005] – “position detecting part”)
means of encoded information located along the trajectory of the mobile consisting or presenting all of different objects dielectric change boundaries ([0044] – “first pattern 113 and the second pattern 115 may have different light reflectivity values”) and dielectric/metal boundaries at different heights ([0062] – “one or more of first and second patterns 513 and 515 having different heights may be provided and arranged.”) and distances regarding the origin of an onboard sensor on the mobile; and ([0062] – “one or more of first and second patterns 513 and 515 having different heights may be provided and arranged.” Since patterns are of different heights, they will be of different distances from the onboard sensor)
at least one sensor on board the mobile which interrogates said dielectric change boundaries or dielectric/metal boundaries ([0044] – first pattern 113 and the second pattern 115 may have different light reflectivity values) by means of pressure or electromagnetic waves ([0063] – “The pattern scanning part 520 is installed in the vehicle 50 and may scan each of the multiple pattern parts 510 using laser beams.” Laser beams correspond to electromagnetic waves.) and measures the time the pressure or electromagnetic waves take to return to the at least one sensor, ([0068] – “the respective patterns may be recognized using the light reflection time”) and determines the distance at which the reflections occur ([0005] – “information on a distance between the multiple pattern parts”) and extracts the encoded information in said different objects that incorporate the encoded information. ([0065] – “The position detecting part 540 may detect absolute positions of the multiple pattern parts 510”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20, 22, and 28-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Hyodo et al (US 2010/0026562 Al; hereinafter “Hyodo”).
Regarding claim 19,
Kang teaches the invention as claimed and discussed above.
Kang further teaches:
The system according to claim 18, wherein
the different objects or the sleepers are encoded with a series of bits by means of a variety of studs with different heights ([0062] – one or more of first and second patterns 513 and 515 having different heights may be provided and arranged.) 

Kang does not teach:
and these studs are covered with a material permeable to the waves and of a known thickness; wherein
a thickness of the material permeable at each stud encodes a logical level of a bit represent or correspond to the information on the position of encoded data being divided into groups of 4 bits:
a 4-bit group which are encoded successively at each sleeper by means of the levels representing respectively zeros and ones; 
a third level of a different height which allows encoding when 2 consecutive bits of the same level, this second repeated bit; and 
a fourth height level which is always used as the fifth bit for the at least sensor to be capable of knowing the reading direction; wherein
said encoded information means uses 4 bits of information to obtain 16 different sleepers, each encoding said 4 bits of information and 1 bit of indication of the reading direction. 


Hyodo teaches:
and these studs are covered with a material permeable to the waves (Fig. 3; [0033] – creating unique reflection strength changes by combining a radiowave reflecting material and a radiowave absorbent material) and of a known thickness; wherein ([0037] – The reflection strength change can be discretized with taking a threshold voltage V.sub.TH as a reference; [0055] – 4 tones (threshold voltages V.sub.1, V.sub.2, V.sub.3, V.sub4 in FIG. 11) are set by providing differences in height to the reflecting planes.)
a thickness of the material permeable at each stud encodes a logical level of a bit represent or correspond to the information on the position of encoded data being divided into groups of 4 bits: ([0037] – The reflection strength change can be discretized with taking a threshold voltage V.sub.TH as a reference; [0055] – 4 tones (threshold voltages V.sub.1, V.sub.2, V.sub.3, V.sub4 in FIG. 11) are set by providing differences in height to the reflecting planes.)
a 4-bit group which are encoded successively at each sleeper by means of the levels representing respectively zeros and ones; (Fig. 3; [0037] – signal strength upon passing through the radiowave reflecting material is determined as 1, and a signal strength upon passing over the radiowave absorbent material is determined as 0)
a third level of a different height which allows encoding when 2 consecutive bits of the same level, this second repeated bit; and ([0042] – positional markers MK1 to MK4 indicating points on the way between the starting point and the stopping point are installed at a different height from the positional markers STA and STP )
a fourth height level which is always used as the fifth bit for the at least sensor to be capable of knowing the reading direction; wherein ([0042] – positional marker STA or STP)
said encoded information means uses 4 bits of information to obtain 16 different sleepers, each encoding said 4 bits of information and 1 bit of indication of the reading direction. ([0059-0060] – processing RB1 and RB2)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyodo’s known technique to Kang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Kang teaches a base method of detecting position along a vehicle travel path using EM reflection patterns and binary data processing; (2) Hyodo teaches a specific technique of positional markers to generate unique reflection patterns which decreases noise resistance (see Hyodo [0037]); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with decreased noise resistance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding claim 20,
Kang in view of Hyodo teaches the invention as claimed and discussed above.
	
Kang does not teach: 
The system according to claim 19, wherein
a railway structure the different objects or the sleepers included encoded means of a seventeenth sleeper model of object or sleeper in which its first bit starting with a repetition bit and its fifth bit indicating the reading direction using this model to indicate the start or end of a word made up by 4-bit groups. 

Hyodo teaches:
a railway structure the different objects or the sleepers included encoded means of a seventeenth sleeper model of object or sleeper in which its first bit starting with a repetition bit and its fifth bit indicating the reading direction using this model to indicate the start or end of a word made up by 4-bit groups. ([0042] – positional marker STA)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyodo’s known technique to Kang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Kang teaches a base method of detecting position along a vehicle travel path using EM reflection patterns and binary data processing; (2) Hyodo teaches a specific technique of positional markers to generate unique reflection patterns which decreases noise resistance (see Hyodo [0037]); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with decreased noise resistance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 22,
Kang teaches the invention as claimed and discussed above.
	Kang further teaches:
The system according to claim 17, wherein
The at least one sensor on board the mobile interrogates the infrastructure on which the at least one sensor travels with a spot 8mm in diameter, with the surface area of the studs being 1 cm2, ([0049] – beam size may be determined according to the length of the pattern part 110 ) the height separation of each stud associated with a different logical level ([0067] – first and second patterns 513 and 515 of the pattern part 510 have different heights) 

A modification of Kang to use an 0.5cm separations logical levels would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case the need to fit pattern parts 110 on a railroad tie; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case the set of arrangements that fit first and second patterns on a railroad tie (see Kang para. 0062) without obstructing the vehicle; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Hyodo teaches:
and these studs being covered with a material permeable to waves of a known thickness. ([0037] – The reflection strength change can be discretized with taking a threshold voltage V.sub.TH as a reference)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyodo’s known technique to Kang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Kang teaches a base method of detecting position along a vehicle travel path using EM reflection patterns and binary data processing; (2) Hyodo teaches a specific technique of positional markers to generate unique reflection patterns which decreases noise resistance (see Hyodo [0037]); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with decreased noise resistance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 28,
Kang teaches the invention as claimed and discussed above.

Kang teaches:
the information is encoded with 2 side bands of different thicknesses to encode a lateral drift of the at least one sensor with regard to the information means where the information is encoded. (Fig. 8; [0072] – pattern part 510 is positioned at a side part of a railroad tie and installed on a side surface of a support member 319 to be perpendicular to the ground surface.)

	Kang does not explicitly teach:
the information is encoded by means of 3 different levels with 3 mm separations and in 4-bit groups plus a fifth bit indicating the reading direction, 
the information is encoded with an uncoded free space between the 5-bit blocks 

Hyodo teaches:
the information is encoded by means of 3 different levels ([0042] – positional markers MK1 to MK4 indicating points on the way between the starting point and the stopping point are installed at a different height from the positional markers STA and STP ) (lined through portion corresponds to element not taught by reference) and in 4-bit groups plus a fifth bit (12) indicating the reading direction, ([0042] – positional marker STA or STP) the (lined through portion corresponds to element not taught by reference)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyodo’s known technique to Kang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Kang teaches a base method of detecting position along a vehicle travel path using EM reflection patterns and binary data processing; (2) Hyodo teaches a specific technique of positional markers to generate unique reflection patterns which decreases noise resistance (see Hyodo [0037]); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with decreased noise resistance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

A modification of the combination of Kang in view of Hyodo to use 3mm separations between boundaries and an uncoded free space between the 5 bit blocks would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case the need to fit pattern parts 110 on a railroad tie; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case the set of arrangements that fit first and second patterns on a railroad tie (see Kang para. 0062); (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 29, 
Kang teaches the invention as claimed and discussed above.

	Kang does not teach:
the objects which incorporate the encoded information include plastic strip with slits of different depths and each plastic strip are centimetre encoded

	Hyodo teaches:
the objects which incorporate the encoded information include (lined through element corresponds to limitation not taught by reference) strip with slits of different depths and are centimetre encoded. (Fig. 10; [0055] – set by providing differences in height to the reflecting planes)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyodo’s known technique to Kang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Kang teaches a base method of detecting position along a vehicle travel path using EM reflection patterns and binary data processing; (2) Hyodo teaches a specific technique of positional markers to generate unique reflection patterns which decreases noise resistance (see Hyodo [0037]); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with decreased noise resistance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

A modification of the combination of Kang in view of Hyodo to use a strip comprising plastic would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case the need for a radiowave absorbent material (see Hyodo para. 0039); (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case cost-effective radiowave absorbent materials such as plastic, rubber, or radio-absorbent paint; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 30,
	Kang teaches:
The system according to claim 17, wherein 
the objects which incorporate the encoded information are of the same thickness (Fig. 2, element 110; [0043] – first and second patterns 513 and 515 of the pattern part 510 have different heights, unlike the pattern part 110 in the first embodiment) 

Kang does not teach:
the objects which incorporate the encoded information are permeable to the pressure or electromagnetic waves with different transmission properties
 
Hyodo teaches:
the objects which incorporate the encoded information are permeable to the pressure or electromagnetic waves with different transmission properties (Fig. 3; [0033] – creating unique reflection strength changes by combining a radiowave reflecting material and a radiowave absorbent material)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyodo’s known technique to Kang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Kang teaches a base method of detecting position along a vehicle travel path using EM reflection patterns and binary data processing; (2) Hyodo teaches a specific technique of positional markers to generate unique reflection patterns which decreases noise resistance (see Hyodo [0037]); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with decreased noise resistance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 33, 
Kang teaches the invention as claimed and discussed above.

	Kang does not teach:
said at least one sensor is a radar sensor for use of the electromagnetic waves

Hyodo teaches:
said at least one sensor is a radar sensor for use of the electromagnetic waves ([0010] – “radiowave receiver”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyodo’s known technique to Kang’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Kang teaches a base method of detecting position along a vehicle travel path using EM reflection patterns and binary data processing; (2) Hyodo teaches a specific technique of positional markers to generate unique reflection patterns which decreases noise resistance (see Hyodo [0037]); (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with decreased noise resistance; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kang.

Regarding claim 27,
Kang teaches the invention as claimed and discussed above.
	Kang teaches:
The system according to claim 26, wherein
the specks/lines present different thicknesses ([0067] – first and second patterns 513 and 515 of the pattern part 510 have different heights) (lined through portion corresponds to element not taught by reference) separations between boundaries 
 and are stuck longitudinally on a surface, (lined through portion corresponds to element not taught by reference) and presenting an upper coating of another permeable material with hydrophobic properties representing a reference point for the sensor. ([0044] – The first pattern 113 and the second pattern 115 are preferably made of materials each having light reflectivity, for example, a metal such as iron)

A modification of the combination of Kang to use an 2mm separations between boundaries and 1cm^2 surface area would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case the need to fit pattern parts 110 on a railroad tie; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case the set of arrangements that fit first and second patterns on a railroad tie (see Kang para. 0062); (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIANA CROSS/
Examiner, Art Unit 3648              

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648